Case 2:18-cv-11273-MCA-LDW Document 1124 Filed 11/04/20 Page 1 of 4 PageID: 28313




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                                        Civil Action No. 18-11273 (MCA)(JD)
  OCCIDENTAL CHEMICAL
  CORPORATION,
                                                    INTERIM ORDER OF SPECIAL MASTER
                         Plaintiff,                 REGARDING SMALL PARTIES GROUP’S
                                                    MOTION TO COMPEL PRODUCTION OF
         vs.                                          DOCUMENTS AGAINST PLAINTIFF

  21ST CENTURY FOX AMERICA, INC., et
  al.,

                         Defendants.


         WHEREAS, the Small Parties Group (“SPG”) filed a Motion to Compel Plaintiff,

  Occidental Chemical Corporation (“OxyChem”), to disclose documents withheld as privileged or

  otherwise protected by OxyChem in its privilege logs (the “Motion”) (ECF No. 1091); and

         WHEREAS, the Motion addressed four categories of documents identified on various

  versions of OxyChem’s privilege logs, H-1 through H-4 (“Exhibits H-1 through H-4” to the

  Motion); and

         WHEREAS, in the Motion, SPG argues that OxyChem has not met its burden of

  establishing the applicability of any privileges, including the community-of-interest privilege,

  joint-client privilege, and work-product doctrine, to withhold numerous documents identified in

  Exhibits H-1 through H-4; and

         WHEREAS, in opposition to the Motion, OxyChem argues it has met its burden because

  it shared with Maxus Energy Corporation and Tierra Solutions, Inc. common interests as well as

  joint counsel and consultants, including Vinson & Elkins, Andrews & Kurth, Drinker Biddle, and

  the consultants identified in the Declaration of David Rabbe (individually or collectively, “Outside

  Counsel and Consultants”) (ECF No. 1102-5);

                                                   1
Case 2:18-cv-11273-MCA-LDW Document 1124 Filed 11/04/20 Page 2 of 4 PageID: 28314




         WHEREAS, at the request of the Special Master, OxyChem provided updated privilege

  logs on October 21, 2020, to reflect the documents in categories H-3 and H-4 that are currently in

  dispute; and

         WHEREAS, on October 28, 2020, the Special Master held oral argument virtually via the

  Zoom platform; and

         WHEREAS, prior to entry of a final decision on the Motion, the Special Master requires

  additional information to further develop the record;

         IT IS on this 4th day of November 2020,

         ORDERED that in respect of category H-1 (“Exhibit H-1” to the Motion):

         1.      OxyChem shall filter the H-1 privilege log to remove all entries that are identified

  as being sent to, received by, or drafted by any Outside Counsel and Consultants, and provide the

  updated privilege log, electronically in Excel format, to the Special Master with a copy to counsel

  for SPG, no later than November 11, 2020; and

         2.      OxyChem and SPG shall meet-and-confer by no later than November 13, 2020, to

  discuss whether the parties can agree on a joint list of 200 sample documents from the revised and

  filtered H-1 privilege log to be produced by OxyChem to the Special Master for in camera review;

  and

         3.      Following the meet-and-confer, OxyChem shall produce the 200 documents to the

  Special Master electronically, for in camera review, with an index of the documents, no later than

  November 18, 2020; and

         4.      If after the aforementioned meet-and-confer process the parties cannot agree on the

  200 documents to be provided for in camera review, OxyChem shall produce all documents that

  SPG and OxyChem have agreed on by November 18, 2020, and the Special Master will select the



                                                  2
Case 2:18-cv-11273-MCA-LDW Document 1124 Filed 11/04/20 Page 3 of 4 PageID: 28315




  remaining documents for in camera review; and it is further

          ORDERED that in respect of category H-2 (“Exhibit H-2” to the Motion), OxyChem shall

  produce the 66-page document dated September 24, 1996, under bates stamp number

  MAXUS0852058 to the Special Master for in camera review no later than November 11, 2020;

  and it is further

          ORDERED that in respect of category H-3 (“Exhibit H-3” provided by OxyChem on

  October 21, 2020), OxyChem shall produce all documents identified on H-3 as being sent to or

  received by any federal or state regulators or government agencies, including but not limited to

  New Jersey Department of Environmental Protection (“NJDEP”) and the United States

  Environment Protection Agency (“U.S. EPA”), to the Special Master for in camera review no later

  than November 11, 2020, including:

          1.      MaxPriv000337 - dated March 16, 1992 - sent to Fred Scaccetti at NJDEP;

          2.      MaxPriv109228 - dated April 19, 1989 - sent to Randey Stein at U.S. EPA;

          3.      MaxPriv111550 - dated August 16, 2007 - sent to Raymond J. Basso at U.S. EPA;

          4.      MaxPriv111798 - dated December 5, 2009 - sent to NJDEP;

          5.      MaxPriv125420 - dated June 10, 2008 - sent to Karlen Delmar Jr. and Raymond J.

                  Basso at U.S. EPA;

          6.      MaxPriv125422 - dated June 10, 2008 - sent to Karlen Delmar Jr. and Raymond J.

                  Basso at U.S. EPA;

          7.      MaxPriv125423 - dated June 10, 2008 - sent to Karlen Delmar Jr. and Raymond J.

                  Basso at U.S. EPA;

          8.      MaxPriv126189 - January 15, 2008 - sent to U.S. EPA Region 2;

          9.      MaxPriv126500 - dated March 5, 2009 - sent to Alice Yeh at U.S. EPA;



                                                 3
Case 2:18-cv-11273-MCA-LDW Document 1124 Filed 11/04/20 Page 4 of 4 PageID: 28316




         10.     MaxPriv127633 - dated May 5, 2010 - sent to Basso;

         11.     MaxPriv127634 - dated May 5, 2020 - sent to Basso and Yeh; and

         12.     MaxPriv127692 - dated January 31, 2007 - sent to Walter Mugdan, Ray Basso,

                 Stephanie Vaughn, Alice Yeh, Eric Stern, Eugenia Naranjo, John Connolly,

                 Clifford Firstenberg, Rob Law, Mike Barbara, and Geoff Grubbs; and it is further

         ORDERED that in respect of category H-4 (“Exhibit H-4” provided by OxyChem on

  October 21, 2020):

         1.      OxyChem shall filter the H-4 privilege log to remove all entries that were identified

  as being sent to, received by, or drafted by any Outside Counsel and Consultants and provide the

  updated filtered privilege log, electronically in Excel format, to the Special Master with copy to

  counsel for the SPG, by no later than November 11, 2020; and

         2.      OxyChem shall submit to the Special Master electronically, for in camera review,

  all documents remaining on the H-4 privilege log, as revised and filtered pursuant to this Order,

  by no later than November 18, 2020.

                                               /s/ Thomas P. Scrivo
                                               THOMAS P. SCRIVO
                                               Special Master




                                                   4
